Digitally signed by
                                                                          Reporter of Decisions
                       Illinois Official Reports                          Reason: I attest to the
                                                                          accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2017.04.17
                                                                          15:28:43 -05'00'




                   People v. Glass, 2017 IL App (1st) 143551



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ROBERT GLASS, Defendant-Appellant.



District & No.    First District, First Division
                  Docket No. 1-14-3551



Filed             February 14, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 14-CR-11358; the
Review            Hon. Vincent M. Gaughan, Judge, presiding.



Judgment          Vacated in part; cause remanded; fines, fees, and costs order modified.



Counsel on        Michael J. Pelletier, Patricia Mysza, and Nicole Marie Burns, of State
Appeal            Appellate Defender’s Office, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Mary P. Needham, and Clare Wesolik Connolly, Assistant State’s
                  Attorneys, of counsel), for the People.



Panel             JUSTICE MIKVA delivered the judgment of the court, with opinion.
                  Presiding Justice Connors and Justice Harris concurred in the
                  judgment and opinion.
                                               OPINION

¶1       Following a jury trial, defendant Robert Glass was convicted of delivery of a controlled
     substance (720 ILCS 570/401(c)(1) (West 2014)) and sentenced to five years’ imprisonment.
     On appeal, Mr. Glass contends that the $500 public defender reimbursement fee assessed
     against him must be vacated because no hearing was held to determine his ability to pay. He
     further challenges various fines, fees, and costs imposed by the trial court. We vacate the
     challenged fines and fees; modify the fines, fees, and costs order; and remand for a second
     hearing on whether Mr. Glass should be required to reimburse any part of the cost of his public
     defender and, if so, what amount.

¶2                                           BACKGROUND
¶3       Mr. Glass was charged with delivery of a controlled substance. He was appointed a public
     defender. At trial, three officers testified and established that, on June 10, 2014, Mr. Glass sold
     three bags of white powder, “suspect heroin,” to an undercover officer in exchange for $30 in
     prerecorded funds near 3421 West Lake Street in Chicago. A “drug chemist” testified the
     powder weighed 1.1 grams and tested positive for heroin. The jury found Mr. Glass guilty of
     delivery of a controlled substance, and the case proceeded to sentencing.
¶4       The trial court sentenced Mr. Glass to five years’ imprisonment on October 9, 2014. It
     imposed fines and fees totaling $2839 and credited Mr. Glass with 122 days served. It denied
     Mr. Glass’s posttrial motions and admonished him of his rights on appeal. The State filed a
     motion for reimbursement of funds. The following was the entire exchange regarding that
     motion:
                 “THE COURT: [Defense counsel], how many times have you appeared on this?
                 DEFENSE COUNSEL: Eight times, [Y]our [H]onor.
                 THE COURT: And plus it was a jury trial. $500 would be appropriate.”
     Mr. Glass timely appealed.

¶5                                             ANALYSIS
¶6                                       A. Public Defender Fee
¶7       On appeal, Mr. Glass contends that the trial court improperly assessed the $500 public
     defender reimbursement fee without holding a hearing to determine his ability to pay and thus
     the fee should be vacated. The State concedes that the trial court did not conduct a sufficient
     hearing but argues that we should remand the matter for a hearing on Mr. Glass’s ability to pay
     any part of this fee. Mr. Glass failed to object to the imposition of the public defender fee at his
     sentencing hearing but argues, and we agree, that this issue is not subject to forfeiture. See
     People v. Love, 177 Ill. 2d 550, 564 (1997); see also People v. Carreon, 2011 IL App (2d)
     100391, ¶ 11 (forfeiture rule inappropriate where trial court imposed public defender
     reimbursement fee “without following the appropriate procedural requirements”).
¶8       Pursuant to section 113-3.1 of the Code of Criminal Procedure of 1963 (Code), the trial
     court may order a defendant to pay a reasonable sum, up to a statutory maximum, to reimburse
     the county or State for representation by appointed counsel, the amount of which is to be
     determined at a hearing where the court must consider the defendant’s financial circumstances.
     725 ILCS 5/113-3.1 (West 2014). Compliance with the statute requires the trial court to give

                                                  -2-
       the defendant notice that it is considering imposing the fee and an opportunity to present
       evidence regarding the defendant’s ability to pay. People v. Somers, 2013 IL 114054, ¶ 14. The
       statute requires that the “hearing shall be conducted on the court’s own motion or on motion of
       the State’s Attorney at any time after the appointment of counsel but no later than 90 days after
       the entry of a final order disposing of the case at the trial level.” 725 ILCS 5/113-3.1(a) (West
       2014). Our supreme court made clear in Love that, to comply with section 113-3.1(a), “[t]he
       hearing must focus on the foreseeable ability of the defendant to pay reimbursement as well as
       the costs of the representation provided.” Love, 177 Ill. 2d at 563. Only where the trial court
       finds that a defendant has an ability to pay may it order reimbursement for appointed counsel.
       Id.
¶9         The record shows that, here, after Mr. Glass was sentenced and admonished of his
       appellate rights, the State inquired about the status of a motion it filed regarding
       reimbursement of attorney fees. The court asked Mr. Glass’s appointed counsel how many
       times he had appeared in court, to which counsel replied “eight times, [Y]our [H]onor.” The
       court noted that the case proceeded as a jury trial and stated “$500 *** would be appropriate.”
       The court did not inquire into Mr. Glass’s financial status, nor did it give him an opportunity to
       present evidence regarding his ability or inability to pay. Thus, the fee was improperly
       assessed without a hearing that considered, in any manner or to any degree, Mr. Glass’s ability
       to pay the fee in question. The parties agree that this exchange was not a hearing in compliance
       with section 113-3.1(a) and the fee must therefore be vacated.
¶ 10       The parties disagree, however, on the proper remedy. Mr. Glass contends that the fee must
       be vacated outright because the trial court failed to hold a hearing to determine his ability to
       pay such a fee within 90 days of its final judgment. The State argues that remand is proper
       where a hearing, albeit an insufficient one, did occur within that statutory timeframe.
¶ 11       The question of whether and under what circumstances an appellate court may remand for
       a hearing that complies with section 113-3.1(a) after the 90 days specified in the statute has
       passed has been the subject of some dispute. In Love our supreme court vacated a public
       defender fee and remanded for a hearing without referencing the 90-day requirement or
       addressing the fact that more than 90 days had passed since the trial court issued its order. Id. at
       559-60. However, as the court later cautioned in People v. Gutierrez, 2012 IL 111590, ¶ 18,
       “the timeliness issue was not raised in Love,” and “Love should not be read as deciding the
       issue either way.” The State’s reliance on two decisions of the Second District of this court,
       People v. Brown, 2012 IL App (2d) 110640, and People v. Collins, 2013 IL App (2d) 110915,
       is also misplaced, both because those cases include no real description of the relevant
       proceedings for us to compare to those held in this case and because they preceded our
       supreme court’s decision in Somers.
¶ 12       The trial court in Somers asked the defendant, prior to imposing the fee, whether he thought
       he could obtain employment upon release from prison and whether he would use his earnings
       to pay his fines and costs. Somers, 2013 IL 114054, ¶ 4. The appellate court agreed with the
       defendant that this brief exchange did not satisfy the requirements of section 113-3.1(a) and
       remanded the matter for a compliant hearing. Id. ¶ 6. Our supreme court was asked only to
       decide whether remand was an appropriate remedy. Under the circumstances of that case,
       where “the trial court’s error was not in failing to hold a hearing within 90 days” but, rather,
       “that the hearing the court did hold within 90 days was insufficient to comply with the statute,”
       the court held the matter should be remanded for a new hearing. Id. ¶¶ 17-18. Since Somers,

                                                    -3-
       the rule has thus been that remand is proper if “some sort of hearing” was held within the
       statutory period. Id. ¶¶ 15, 18.
¶ 13        Somers did not explain what qualifies as “some sort of hearing.” The exchange that took
       place in this case—in which the trial court did not address Mr. Glass’s ability to pay at all but
       only questioned the public defender regarding the scope of the defendant’s representation—is
       quite different from the one that took place in Somers. The question, then, is whether the rule in
       Somers contemplates “some sort of hearing” that focuses on the defendant’s ability to pay or,
       more generally, on the State’s motion to recoup the fee.
¶ 14        In People v. Moore, 2015 IL App (1st) 141451, ¶ 41, a panel in this district held that a
       hearing that does not in any way address a defendant’s ability to pay the requested fee is not a
       hearing as articulated in Somers. The court explained that, in its view, “ ‘some sort of hearing’
       is more than the mere imposition of the public defender fee by way of a pronouncement in
       open court while the defendant is present.” Id. ¶ 40. In Moore, the court also pointed out that
       remand was “a remedy that would be of no practical purpose,” when one compared the cost of
       transporting the defendant to court and convening lawyers and court personnel with the small
       amount of money the county or State could hope to recoup. Id. ¶ 42.
¶ 15        Panels in both this district and the Second District have read Somers more broadly,
       concluding instead that remand is proper so long as the defendant had some opportunity to be
       heard regarding the State’s motion. See People v. Williams, 2013 IL App (2d) 120094, ¶ 20;
       People v. Rankin, 2015 IL App (1st) 133409, ¶ 21; People v. Adams, 2016 IL App (1st)
       141135, ¶ 26. The definition of a “hearing” applied in these cases is one used in another
       context by our supreme court. See People v. Johnson, 206 Ill. 2d 348, 358 (2002) (“Black’s
       Law Dictionary defines ‘hearing’ as a ‘judicial session usu[ally] open to the public, held for the
       purpose of deciding issues of fact or of law, sometimes with witnesses testifying.’ Black’s Law
       Dictionary 725 (7th ed. 1999).”). These courts have concluded that an exchange like the one
       that took place in this case—very brief and focusing only on the scope of defense counsel’s
       representation—“while obviously insufficient to meet the requirements of section 113-3.1(a),
       still m[eets] this definition of a ‘hearing.’ ” Williams, 2013 IL App (2d) 120094, ¶ 20. See also
       Rankin, 2015 IL App (1st) 133409, ¶ 21 (relying on no dictionary definition but likewise
       holding that an “abbreviated hearing on the State’s motion” was all that was needed to comply
       with the statutory time frame); Adams, 2016 IL App (1st) 141135, ¶¶ 24, 26 (following
       Williams).
¶ 16        Although they are not controlling authority, we take notice of the fact that this split persists
       even in this court’s orders issued pursuant to Illinois Supreme Court Rule 23(b) (eff. July 1,
       2011), with some cases following the Williams/Rankin/Adams line of cases (see People v.
       Alejo, 2015 IL App (1st) 133508-U, ¶ 29; People v. Garcia, 2015 IL App (1st) 133502-U, ¶ 10;
       People v. Turner, 2015 IL App (1st) 140028-U, ¶ 18; People v. Hardman, 2016 IL App (1st)
       140913-U, ¶ 23) and some following Moore (see People v. Montgomery, 2016 IL App (1st)
       140507-U, ¶ 19; People v. Castillo, 2016 IL App (2d) 140529, ¶¶ 14-15; People v. Lozada,
       2016 IL App (1st) 143143-U, ¶ 12).
¶ 17        Having considered the relevant authority, we begin by agreeing with Moore that the
       supreme court in Love provided a specific definition of a hearing under section 113-3.1(a) that
       supersedes the ordinary definition of the word. However, what the court defined in Love was a
       compliant hearing. The court’s subsequent holding in Somers makes clear that a compliant
       hearing within the statutory timeframe is not required to make remand proper. Instead, “some

                                                     -4-
       sort of hearing”—even a patently deficient one—conducted within 90 days of the trial court’s
       final judgment will toll the statutory period. The court in Somers did not define the word
       “hearing” in this context; i.e., it did not tell us what constitutes a noncompliant hearing. Under
       these circumstances, we see no reason to deviate from the ordinary meaning of the word. As in
       Williams and Adams, we find the relevant proceedings in this case constituted “a judicial
       session,” that was “open to the public” and “held for the purpose of deciding issues of fact or of
       law.” (Internal quotation marks omitted.) Williams, 2013 IL App (2d) 120094, ¶ 20; Adams,
       2016 IL App (1st) 141135, ¶ 24. It was a hearing. Because “some sort of hearing” regarding the
       State’s motion to recoup the public defender fee was held within the statutory timeframe, the
       proper remedy is to vacate the fee and remand for a hearing in compliance with section
       113-3.1(a).
¶ 18       We recognize that our holding conflicts to some degree with dictum in this panel’s decision
       in People v. Romanowski, 2016 IL App (1st) 142360, ¶¶ 43-44, where we relied on Moore to
       conclude that remand was improper. However, our holding today is fully consistent with the
       result reached in Romanowski because, in that case, the trial court held no hearing at all on the
       State’s motion. Id. ¶ 40. Remand in Romanowski was thus improper under either the
       Williams/Rankin/Adams line of cases or the Moore line of cases.
¶ 19       Before considering Mr. Glass’s remaining issues, we must comment on the judicial
       resources being unnecessarily expended on this issue, both in this case and in the cases
       discussed above. Although we have an obligation to interpret section 113-3.1(a) according to
       established principles of statutory construction and in a manner consistent with the decisions of
       our supreme court, we agree wholeheartedly with our colleagues in Moore that the remanding
       of cases for hearings in compliance with this section is a significant waste of resources, for
       both the parties and for the court. So too, are the numerous appeals over the proper remedy in
       cases like this one, where it is undisputed that section 113-3.1(a) was not complied with. Our
       supreme court has repeatedly admonished trial courts of their duty to hold a proper hearing
       before imposing fees for the services of appointed counsel. See Somers, 2013 IL 114054, ¶ 18
       (“As we did in Gutierrez [citation], we again express our disappointment that defendants
       continue to be denied proper hearings on public defender fees, we remind the trial courts of
       their obligation to comply with the statute, and we trust that we will not have to speak on this
       issue again.”); Gutierrez, 2012 IL 111590, ¶ 26 (“We again remind the trial courts of their duty
       to hold such a hearing before imposing these fees, and we trust that we will not have to speak
       on this issue again.”). We hope that this practice has ceased and the appeals we see on this issue
       are simply those that are still working their way through the judicial system. If not, we join our
       supreme court in again warning trial court judges that the provisions of section 113-3.1(a) must
       be complied with and the Moore court in suggesting that resources spent conducting the
       required hearings on remand could be better spent.

¶ 20                                B. Other Challenged Fines and Fees
¶ 21       Mr. Glass next contends that the Violent Crime Victims Assistance Fund fine, the court
       systems fee, and the fines related to the methamphetamine law enforcement fund were
       improperly assessed against him. “We review the propriety of a trial court’s imposition of fines
       and fees de novo.” People v. Bowen, 2015 IL App (1st) 132046, ¶ 60.
¶ 22       Mr. Glass first argues, and the State correctly concedes, that the $20 Violent Crime Victims
       Assistance Fund fine should be vacated because the charge may be imposed only where “no

                                                   -5-
       other fine is imposed.” 725 ILCS 240/10(b)(2) (West 2014). Here, the trial court assessed
       several other fines against Mr. Glass, specifically, a $10 mental health court assessment, a $5
       youth/peer court assessment, the $5 drug court assessment, the child advocacy center
       assessment, and the fine to fund juvenile expungement assessment, as well as the other
       challenged fees. Thus, the $20 Violent Crime Victims Assistance Fund fine was erroneously
       assessed.
¶ 23       Further, we note that, as Mr. Glass points out, the statute under which the fine was assessed
       (725 ILCS 240/10(b)(2) (West 2012)) was not in effect at the time of Mr. Glass’s offense and
       sentencing. See Pub. Act 97-816 § 10 (eff. July 16, 2012) (amending 725 ILCS 240/10(b)). Mr.
       Glass was therefore assessed the fine under an inapplicable statute. People v. Calhoun, 377 Ill.
       App. 3d 662, 664 (2007) (a defendant is entitled to be sentenced under the laws in effect at
       either the time of the offense or the time of sentencing). Accordingly, we vacate the Violent
       Crime Victim’s Assistance Fund fine.
¶ 24       Mr. Glass next contends, and the State again concedes, that the $5 court systems fee (55
       ILCS 5/5-1101(a) (West 2014)) was erroneously assessed against him, as that fee is authorized
       only when a defendant is convicted of a violation of the Illinois Vehicle Code other than
       driving under the influence. 55 ILCS 5/5-1101(a) (West 2014). As Mr. Glass’s conviction for
       delivery of a controlled substance violated the Criminal Code, we agree and hereby vacate that
       charge.
¶ 25       Finally, Mr. Glass contends, and the State concedes, that the $100 and $25 fees imposed by
       the trial court under the Methamphetamine Law Enforcement Fund statute (730 ILCS
       5/5-9-1.1-5(a) (West 2014)), were improperly assessed. As that statute applies only “[w]hen a
       person has been adjudged guilty of a methamphetamine related offense” and Mr. Glass was
       found guilty of delivery of a controlled substance/heroin, we agree. Those fees are hereby
       vacated.
¶ 26       Again, we urge both the State in seeking these fees and the trial courts in awarding them to
       avoid imposing fees on criminal defendants that are not authorized by statute.

¶ 27                                          CONCLUSION
¶ 28       Pursuant to Illinois Supreme Court Rule 615(b)(1), we order the clerk of the circuit court to
       correct the fines and fees order to remove the Violent Crime Victims Assistance Fund fine, the
       court systems fee, and the fines related to the Methamphetamine Law Enforcement Fund. We
       vacate Mr. Glass’s $500 public defender reimbursement fee and remand this case to the trial
       court to conduct a hearing in compliance with section 113-3.1(a) of the Code (725 ILCS
       5/113-3.1(a) (West 2014)).

¶ 29      Vacated in part; cause remanded; fines, fees, and costs order modified.




                                                   -6-